Citation Nr: 1531750	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  07-34 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for coccidioidomycosis.

2.  Entitlement to total disability evaluation due to individual unemployability resulting from service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active naval service from June 1955 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating determination of the Regional Office (RO) in Boise, Idaho which denied the claim on appeal.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.

In March 2011, the Veteran testified before an Acting Veterans Law Judge sitting at the RO in Phoenix, Arizona (Travel Board hearing).  A transcript of that hearing is of record.  As that Acting Veterans Law Judge is no longer before the Board, the Veteran was offered the opportunity to testify at another hearing by a January 2014 letter.  38 C.F.R. § 20.717 (2014).  The Veteran responded in January 2014 that he did not wish to have another hearing.  As such, the Board proceeds based on the evidence of record.

In December 2011, March 2014, July 2014, and December 2014 the matter was remanded for additional development.  

By rating decision dated May 2015, the RO granted an increased rating from 30 percent to 50 percent, effective January 2007, for the Veteran's service connected coccidioidomycosis.  The increased rating constitutes a partial grant of the benefits sought on appeal; therefore, the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, issue of TDIU in part due to the Veteran's service connected lung condition has been raised by the record, in particular, the Veteran's July 2015 Written Brief Presentation.  A TDIU rating claim is part and parcel of the increased rating claim, and is therefore properly before the Board.  Id.  Thus, the issue on appeal is as noted on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran's July 2015 Written Brief Presentation rightly notes that the Veteran indicated that he is receiving SSA benefits, dating to 1988.  There is no evidence of record from SSA in the claims file, nor is there any evidence that an attempt was made to obtain records from SSA.

The Board notes that VA has a duty to obtain Social Security Administration (SSA) records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Board cannot say the SSA records are not relevant, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

As noted above, the Board finds that the record has raised a claim for a TDIU rating.  Rice v. Shinseki, supra.  In light of Rice, the fact that a TDIU rating claim is inextricably intertwined with the increased rating claim and the fact that the Veteran has not received appropriate notice regarding the TDIU issue, the Board finds that the claim for a TDIU rating must also be remanded.

Finally, most recent correspondence and the Veteran's electronic claims file suggest that the Veteran may have moved, as the December 2014 Board decision was mailed to the Veteran's mailing address on file but returned as undeliverable.  The Board requests an effort be made to confirm the Veteran's correct address.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make appropriate efforts to attempt to confirm the Veteran's current address, update the claims file accordingly.  

2.  The AOJ should contact the Social Security Administration and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

3.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of TDIU, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim, to include entitlement to TDIU on a schedular and extraschedular basis.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


